DETAILED ACTION
	This office action is in response to applicant’s amendment filed on 4/22/2020.  Claims 1-20 are pending.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior arts of record do not teach the invention of claims 1, 8, and 15 as amended.

Claim 1.  An M x N wavelength selective switch (WSS), comprising: a common port fiber array unit (FAU) configured to emit optical beams with a lateral offset, comprising: a first set of common port optical fibers arranged in a first column of the common port FAU, and a second set of common port optical fibers arranged in a second column of the common port FAU, wherein the second column of the common port FAU is laterally offset from the first column of the common port FAU; [[and]] a beam steering device configured to direct the optical beams with an angular offset to add/drop port optical fibers, wherein the beam steering device is configured to selectively direct, in two dimensions, the optical beams with the angular offset to the add/drop port optical fibers; and an optical element configured to converge the optical beams to a same area of the beam steering device at an angle to cause the angular offset.

Claim 8.  An M x N wavelength selective switch (WSS), comprising: a common port fiber array unit (FAU), comprising: a first set of common port optical fibers and a second set of common port optical fibers arranged in a one-dimensional linear array of the common FAU, wherein the first set of common port optical fibers and the second set of common port optical fibers are positioned alternatingly in the one-dimensional linear array of the common FAU; -4-PATENT U.S. Patent Application No. 16/947,855Attorney Docket No. 0100-0399a microlens array (MLA) coupled to the common port FAU, comprising: a first set of microlenses and a second set of microlenses arranged in a one-dimensional linear array of the MLA, wherein the first set of microlenses and the second set of microlenses are arranged in an alternating lateral offset pattern in the one-dimensional linear array of the MLA, and wherein, the first set of microlenses are coupled to the first set of common port optical fibers and the second set of microlenses are coupled to the second set of common port optical fibers; [[and]] a beam steering device configured to selectively direct angularly offset optical beams at an angular offset to add/drop port optical fibers of an add/drop port FAU; and an optical element configured to converge the optical beams to a same area of the beam steering device at an angle to cause the angular offset.

Claim 15.  An M x N wavelength selective switch (WSS), comprising: a laterally offset microcollimator array (MCA), comprising: a one-dimensional fiber array unit (FAU) coupled to a laterally offset one- dimensional microlens array (MLA), or a laterally offset two-dimensional FAU coupled to a laterally offset two- dimensional MLA; [[and]] a beam steering device, comprising: one or more elements for selectively directing at an angular offset ; and an optical element configured to converge the optical beams to a same area of the beam steering device at an angle to cause the angular offset.

	Claims 2-7, 9-14, and 16-20 depend on claims 1, 8, and 15, respectively.
	Thus, with no teaching from the prior art, and without the benefit of applicant’s teachings, there is no motivation for one of ordinary skill in the art to combine or modify the prior art of record in a manner so as to create the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin D Chiem whose telephone number is (571)272-3102. The examiner can normally be reached 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN A LEPISTO/Primary Examiner, Art Unit 2883                                                                                                                                                                                                        


/ERIN D CHIEM/Examiner, Art Unit 2883